Citation Nr: 0739627	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for a right ankle medial malleolus fracture. 

2.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO) which granted a 
increased 10 percent evaluation for a right ankle medial 
malleolus fracture, effective April 23, 2004 and denied 
service connection for hearing loss in the left ear because 
evidence submitted was not new and material. 


FINDINGS OF FACT

1.  The veteran has 15 degrees right ankle dorsiflexion and 
40 degrees plantar flexion, with no objective evidence of 
painful motion and no additional functional limitation 
following repetitive use of the right ankle.  The veteran's 
right ankle medial malleolus fracture does not result in 
marked limitation of motion.

2.  In a January 2004 decision, the Board considered and 
denied a claim to reopen a previously denial for service 
connection for a left ear condition.

3.  Evidence received since the January 2004 decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate a claim of service connection for left ear 
hearing loss.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right ankle medial malleolus fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 
(2007).

2.  The January 2004 Board decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  Evidence received subsequent to the January 2004 Board 
decision pertaining to left ear hearing loss is not new and 
material; the claim for service connection for hearing loss 
in the left ear is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 
20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In June 2004 and August 2004 letters, VA informed the veteran 
of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The June 2004 notice 
provided the veteran with an explanation of the meaning of 
both "new" and "material" evidence, and provided notice of 
the particular type of evidence needed to substantiate 
elements found to be insufficiently shown at the time of the 
last final denial.

A June 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

1.  Right Ankle Medial Malleolus Fracture 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The veteran's service-connected right ankle is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
Diagnostic Code 5271, a 10 percent evaluation is assigned for 
moderate limitation of the ankle, and a maximum 20 percent 
evaluation is assigned for marked limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  The Board notes 
that normal ankle dorsiflexion is from 0 to 20 degrees, and 
normal ankle plantar flexion is from 0 degrees to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II.  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2007).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability. 38 C.F.R. § 4.45 (2007).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

A VA examination was completed in October 2004.  The veteran 
reported having on and off moderate right ankle pain on the 
medial aspect with radiation to the first toe.  He was not 
taking any pain-killers and had not received any treatment 
for the right ankle in the past year.  He reported having 
acute right ankle pain on 15 occasions in the last year with 
pain lasting about two hours.  The examiner stated that 
veteran could walk unaided, but he used a cane to get out of 
the house.  There was no history of surgeries to the right 
ankle.  There were no episodes of dislocation or recurrent 
subluxation of the right ankle during the last year.  

On physical examination, the veteran had 15 degrees 
dorsiflexion and 40 degrees plantar flexion.  There was no 
painful motion.  The examiner stated that the veteran was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use of the right ankle.  There 
was no major functional impact during examination.  There was 
no objective evidence of painful motion and no objective 
evidence of edema, effusion, instability, weakness, redness, 
heat, abnormal movement or guarding of movement on the right 
ankle.  

The veteran had moderate tenderness to palpation on the right 
ankle, medial malleolus.  He could walk unaided with a slow 
guarded gait and limping with the right ankle.  There was no 
ankylosis of the ankle.  The right ankle joint was stable and 
pain-free.  There was no discrepancy in leg length.  There 
were no constitutional signs for inflammatory arthritis.  The 
veteran had crepitation of the right ankle joint.  The 
veteran was diagnosed with a right ankle medial malleolus 
fracture.

March 2005 x-rays of the right ankle reflect enthesopathic 
changes of the right calcaneal bone, with an otherwise normal 
study.  VA treatment records dated from April 2004 to August 
2005 do not reflect further treatment or findings pertaining 
to the right ankle.  

The record shows that the veteran has 15 degrees right ankle 
dorsiflexion and 40 degrees plantar flexion, with no 
objective evidence of painful motion, and no additional 
functional limitation following repetitive use of the right 
ankle.  In addition, the subsequently dated VA treatment 
records note complaints of the left knee among other 
problems, but fail to show any problems with the service-
connected right knee or a worsening of the condition.  As 
such, the Board finds that the evidence of record does not 
establish a finding of marked limitation of motion in the 
right ankle to warrant a higher 20 percent evaluation at this 
time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007); 
See also 38 C.F.R. § 4.71a, Plate II.  The veteran is not 
shown to have ankylosis of the ankle which could potentially 
result in a disability evaluation in excess of 20 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007).  Thus, an 
increased evaluation for right ankle medial malleolus 
fracture is not warranted.  

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, right ankle pain has already been 
considered in the veteran's assigned 10 percent evaluation.  
The veteran is not shown on objective examination to have 
additional functional loss due to pain.  The veteran is not 
shown to have additional loss of motion on repetitive use.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The veteran reported having acute flare-ups of 
right ankle pain on 15 occasions in the past year with pain 
lasting about two hours.  However, the veteran's disability 
has not been shown to cause marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


2.  New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The Board has carefully reviewed the record and finds that 
the veteran has not submitted new and material evidence to 
reopen a previously denied claim for service connection.

The Board previously considered and denied a claim for 
service connection for a left ear disability in an unappealed 
January 1997 decision.  In that decision, the Board found no 
competent evidence showing that the veteran had a currently 
left ear disability, or that a left ear condition was related 
to the veteran's service.  In a subsequent January 2004 
decision, the Board found that new and material evidence 
adequate to reopen a claim for service connection for a left 
ear condition had not been submitted.

The last final Board decision was in January 2004.  
Therefore, the Board must determine if new and material 
evidence has been submitted since the Board's January 2004 
decision.  In that decision, the Board declined to reopen the 
claim of service connection for a left ear condition because 
evidence received since the January 1997 Board decision did 
not raise a reasonable possibility of substantiating the 
claim.  At the time of the January 2004 decision, pertinent 
evidence included a December 2000 VA audio examination report 
which showed left ear hearing loss as defined at 38 C.F.R. § 
3.385.  The Board found, however, that the diagnosis of left 
ear hearing loss was dated about 29 years after the veteran's 
separation from service, and there was no competent medical 
evidence relating left ear hearing loss to active service.  

Evidence received subsequent to the January 2004 Board 
decision, pertaining to service connection for left ear 
hearing loss, includes (1) VA treatment records dated from 
January 2002 to August 2005; (2) a July 2005 RO hearing 
transcript; and (3) a June 2007 Board hearing transcript.  
This evidence is new in that it has not been previously 
submitted.

The Board finds that although the evidence submitted after 
the January 2004 decision is new, it is not material.  VA 
treatment records show that the veteran has left ear hearing 
loss, and that he wears a hearing aid.  However, a diagnosis 
of left ear hearing loss was already established at the time 
of the January 2004 denial of service connection.  

VA treatment records, the veteran's July 2005 RO hearing 
testimony, and June 2007 Board hearing testimony do not raise 
a reasonable possibility of substantiating the claim.  VA 
treatment records do not provide any medical opinions which 
relate the veteran's current left ear hearing loss to 
service.  Thus, the evidence received subsequent to the 
January 2004 decision is not material.  The Board has 
considered the veteran's own claim that left ear hearing loss 
is related to service; however, the veteran does not possess 
the medical training and expertise necessary to render a 
medical opinion as to the etiology of his hearing disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991) (holding 
that a lay witness can provide an "eye-witness" account of 
visible symptoms, but cannot offer evidence that requires 
medical knowledge, such as causation or etiology of a disease 
or injury). See also 38 C.F.R. § 3.159(a)(2) (2007).  
Accordingly, the Board finds that new and material evidence 
sufficient to reopen a claim for service connection left ear 
hearing loss has not been submitted.


C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's right ankle medial malleolus fracture has increased 
to warrant a higher rating evaluation.  The preponderance of 
the evidence is against finding that "new and material 
evidence" sufficient to reopen the veteran's claim of 
entitlement to service connection for left ear hearing loss 
has been submitted.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

An initial evaluation for a right ankle medial malleolus 
fracture, in excess of 10 percent is denied.

The application to reopen a claim of entitlement to service 
connection for left ear hearing loss is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


